[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               DEC 17, 2008
                               No. 08-12138                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                    D. C. Docket No. 05-00479-CR-JTC-1

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

CEDRIC LAMAR JACKSON,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                             (December 17, 2008)

Before ANDERSON, PRYOR and HILL, Circuit Judges.

PER CURIAM:

     Stuart M. Mones, retained counsel for Cedric Lamar Jackson in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Jackson’s conviction and

sentence are AFFIRMED.

      Jackson’s “Motion Seeking Enlargement of Time to File

Supplemental/Amended Appellate Brief and Obtain New[] Appointment of

Counsel” is DENIED.

      Jackson’s “Motion for Appointment of Counsel” is DENIED AS MOOT.

      The government’s “Motion to Dismiss Based on Waiver of Appeal” is

DENIED AS MOOT.




                                          2